UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6619



WILLIAM BRITT REEVES,

                                            Plaintiff - Appellant,

         versus

T. R. STEWART; J. E. STRICKLAND,

                                           Defendants - Appellees.




                            No. 96-6620



WILLIAM BRITT REEVES,

                                            Plaintiff - Appellant,

         versus

JOHN STACKHOUSE; GEORGE L. JONES,

                                           Defendants - Appellees,

         and


HAROLD WILLIAMS,

                                                        Defendant.
Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-244-5-H, CA-96-138-5-H)


Submitted:   December 19, 1996            Decided:   January 9, 1997

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.

William Britt Reeves, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

      Appellant, a North Carolina inmate, appeals the district

court's orders denying relief on his 42 U.S.C. § 1983 (1994) com-

plaints under 28 U.S.C. § 1915(d) (1994), amended by Prison Liti-
gation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996). We

have reviewed the records and the district court's opinions and

find that these appeals are frivolous. Accordingly, we dismiss the

appeals on the reasoning of the district court. Reeves v. Stewart

and   Reeves   v.   Stackhouse,   Nos.   CA-96-244-5-H;   CA-96-138-5-H

(E.D.N.C. Apr. 10, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                              DISMISSED




                                    3